        Case 6:20-cv-00059-JTJ Document 15 Filed 05/21/21 Page 1 of 15



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              HELENA DIVISION




  DENISE MARIE CUTLER,                                CV 20-59-H-JTJ

              Plaintiff,

        vs.                                                 ORDER

  ANDREW SAUL, Commissioner of
  Social Security,

              Defendant.



BACKGROUND.

      Plaintiff Denise Marie Cutler (“Cutler”) brought this action to obtain judicial

review of the final decision of the Commissioner of the Social Security

Administration (“Commissioner”) denying her application for disability insurance

benefits under Title XVI of the Social Security Act, 42 U.S.C. §§ 401−433. The

Commissioner filed the certified Administrative Record. Doc. 7.

JURISDICTION.

      The Court has jurisdiction under 42 U.S.C. § 405(g). Venue is proper because

Cutler resides in Lewis & Clark County, Montana.           29 U.S.C. § 1391(e)(1);

L.R. 1.2(c)(3).


                                         1
        Case 6:20-cv-00059-JTJ Document 15 Filed 05/21/21 Page 2 of 15



PROCEDURAL BACKGROUND.

      Cutler protectively filed a Title II application for a period of disability and

disability insurance benefits on June 29, 2017. Doc. 7 at 21. Cutler also protectively

filed a Title XVI application for supplemental security income on November 20,

2017. Id. These claims were denied on October 30, 2017, and upon reconsideration

on May 8, 2018. Id. Cutler filed a written request for a hearing. Id. The

Administrative Law Judge (“ALJ”) held a hearing on April 16, 2019. Id. Carla

Tadlock represented Cutler. Id.

      The ALJ denied her claims on May 29, 2019. Doc. 9 at 5. Cutler requested

review of the ALJ’s decision. Id. The ALJ’s decision became final on May 20,

2020, when the Appeals Council denied Cutler’s request for review. Id. Cutler now

moves the Court to reverse the ALJ and remand the case for an award of benefits.

Id.

STANDARD OF REVIEW.

      The Court conducts limited review.           The Court may set aside the

Commissioner’s decision only where the decision is not supported by substantial

evidence or where the decision is based on legal error. Bayliss v. Barnhart, 427 F.3d

1211, 1214 n.1 (9th Cir. 2005). Substantial evidence constitutes “such evidence as

a reasonable mind might accept as adequate to support a conclusion.” Richardson




                                          2
        Case 6:20-cv-00059-JTJ Document 15 Filed 05/21/21 Page 3 of 15



v. Perales, 402 U.S. 389, 401 (1971); Widmark v. Barnhart, 454 F.3d 1063, 1070

(9th Cir. 2006).

      The ALJ remains responsible for determining credibility, resolving conflicts

in medical testimony, and resolving ambiguities. Edlund v. Massanari, 253 F.3d

1152, 1156 (9th Cir. 2001). The Court must consider the record as a whole, weighing

both the evidence that supports and detracts from the ALJ’s conclusion. Green v.

Heckler, 803 F.2d 528, 530 (9th Cir. 1986). The Court may reject those findings not

supported by the record, but it may not substitute its findings for those of the

Commissioner. Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999).

BURDEN OF PROOF.

      A claimant is disabled for purposed of the Social Security Act if the claimant

demonstrates by a preponderance of the evidence that (1) the claimant has a

“medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months;” and (2) the impairment or impairments are of such

severity that, considering the claimant’s age, education, and work experience, the

claimant is not only unable to perform previous work but also cannot “engage in any

other kind of substantial gainful work which exists in the national economy.”

Schneider v. Comm’r of Soc. Sec. Admin., 223 F.3d 968, 974 (9th Cir. 2000)(citing

42 U.S.C. § 1382(a)(3)(A)-(B)).
                                          3
        Case 6:20-cv-00059-JTJ Document 15 Filed 05/21/21 Page 4 of 15



      The Social Security Administration regulations provide a five-step sequential

evaluation process for determining whether a claimant is disabled. Bustamante v.

Massanari, 262 F.3d 949, 953 (9th Cir. 2001); 20 C.F.R. §§ 404.1520, 416.920. The

claimant bears the burden of proof for steps one through four, and the Commissioner

bears the burden of proof for step five. Id. The five steps of the inquiry are as

follows:

      1. Is the claimant presently working in a substantially gainful activity?
         If so, the claimant is not disabled within the meaning of the Social
         Security Act. If not, proceed to step two. See 20 C.F.R.
         404.1520(b), 416.920(b).

      2. Is the claimant’s impairment severe? If so, proceed to step three. If
         not, the claimant is not disabled. See 20 C.F.R. 404.1520(c),
         416.920(c).

      3. Does the impairment “meet or equal” one of a list of specific
         impairments described in 20 C.F.R. Part 220, Appendix 1? If so,
         the claimant is disabled. If not, proceed to step four. See 20 C.F.R.
         §§ 20 C.F.R. 404.1520(d), 416.920(d).

      4. Is the claimant able to do any work that he or she has done in the
         past? If so, the claimant is not disabled. If not, proceed to step five.
         See20 C.F.R. 404.1520(e), 416.920(e).

      5. Is the claimant able to do any other work? If so, the claimant is not
         disabled. If not, the claimant is disabled. See 20 C.F.R. 404.1520(f),
         416.920(f).

Id. at 954.



                                          4
        Case 6:20-cv-00059-JTJ Document 15 Filed 05/21/21 Page 5 of 15



ANALYSIS.

A. ALJ’s Disability Determination.

      The ALJ followed the 5-step sequential evaluation process in evaluating

Cutler’s claim. Doc. 7 at 24. The ALJ found that Cutler met the insured status

requirements of the Social Security Act through March 31, 2016. Id. At step one,

the ALJ further determined that Cutler had not engaged in substantial gainful activity

since the alleged onset of Cutler’s impairment on January 1, 2015. Id.

      At step two, the ALJ found that Cutler has the followings severe impairments:

cerebral vascular accident (CVA) status post-craniotomy, with residuals including

visual field defects, tension headaches, occipital neuralgia, mild memory problems,

and impaired ability to sustain attention; mild neurocognitive disorder due to

multiple etiologies (CVA and motor vehicle accident) with behavioral disturbance;

breast cancer with mastectomy followed by chemotherapy treatment; carpal tunnel

syndrome; and myalgias involving the spine and shoulders. Id. At step three, the

ALJ found that Cutler did not have an impairment or combination of impairments

that met or medically equaled the severity of one of the listed impairments in 20

C.F.R. 404. Id. at 25.

      At step four, the ALJ found that Cutler possessed the residual functional

capacity to perform with limitations the following light work:

      Cutler can lift, carry, push, and pull 10 pounds frequently and 20
      pounds occasions. She can stand or walk for about six hours in an eight-
                                          5
         Case 6:20-cv-00059-JTJ Document 15 Filed 05/21/21 Page 6 of 15



        hour workday. She can sit for about six hours in an eight-hour workday.
        Cutler can never climb ladders, ropes, or scaffold. She can occasionally
        climb ramps and stairs. She can occasionally balance. She can
        frequently handle, finger, and feel with the right upper extremity. She
        can occasionally use peripheral vision to the right. She cannot perform
        work requiring the claimant to read detailed instructions or reports. She
        can understand remember and carry out simply tasks. She can maintain
        attention, concentration, persistence, and pace for simple tasks for
        eight-hour workdays and 40-hour workweeks. She can tolerate
        interaction with supervisors, coworkers, and members of the public.
        She can tolerate usual work situations but cannot tolerate more than
        occasional changes in the routine work setting.

Id. at 27.

        Based on this residual functional capacity, the ALJ found that Cutler can

perform past relevant work as a fast food worker. Id. at 36. The ALJ did not proceed

to step five because the ALJ concluded in step four that Cutler can perform past

relevant work. See Bustamante, 262 F.3d at 954.

B. Cutler’s Objections to the ALJ’s Disposition.

        Cutler argues that the ALJ erred in the following ways: (1) discrediting

Cutler’s testimony; (2) failing to consider the combined effects of Cutler’s

impairments; (3) improperly evaluating the medical evidence; and, (4) improperly

determining that Cutler can perform work on a regular and continuing basis. Doc. 9

at 6.

        1. The ALJ Erred in Discrediting Cutler’s Testimony.

        Cutler argues that she provided objective medical evidence of her many

impairments, and that the ALJ did not meet the burden of providing clear and
                                           6
        Case 6:20-cv-00059-JTJ Document 15 Filed 05/21/21 Page 7 of 15



convincing reasons for discrediting her testimony regarding the severity of her

symptoms and the resulting limitations. Id. at 14. Cutler argues that the ALJ erred

in finding that Cutler’s statements about her symptoms and limitations were not

entirely consistent with the medical evidence. Id. at 15. For example, the ALJ

asserted that Cutler’s frontotemporal craniotomy and clipping of the aneurysm

occurred without complication without considering Cutler’s reported chronic

subdural hematoma, blurred vision, and other alleged symptoms. Id.

      2. The ALJ Erred in Failing to Consider the Combined Effects of Cutler’s
      impairments.

      Cutler argues that the ALJ failed to consider that Cutler’s severe and non-

severe impairments in combination necessitates greater limitations. Id. at 18. For

example, Cutler argues that one physician stated that fatigue, disrupted sleep, and

pain magnify her cognition problems.         Id.   Another physician noted memory

difficulties, and another nurse practitioner observed that Cutler’s injuries from the

motor vehicle accidents exacerbated Cutler’s chronic headaches, fatigue, and

dizziness. Id. Cutler claims the ALJ should have considered these various cognitive

effects in combination. Id.

      3. The ALJ erred in evaluating the medical evidence.

      Cutler argues that the ALJ erred in evaluating the evidence of the functional

capacity evaluation (FCE). Id. at 19. Specifically, Cutler argues that the ALJ

improperly disregarded evidence that during testing Cutler limited activities due to
                                         7
          Case 6:20-cv-00059-JTJ Document 15 Filed 05/21/21 Page 8 of 15



dizziness and sharp head pain which were explicitly noted to be consistent with her

diagnosis. Id. Cutler claims the ALJ should not have disregarded this evidence. Id.

at 20.

         4. The ALJ Erred in Determining that Cutler Can Perform Work on a
         Regular and Continuing Basis.

         Cutler argues that the ALJ failed to provide the required discussion of the

individual’s ability to perform sustained work activity on a regular and continuing

basis.     Id. at 21.   Cutler contends that no substantial evidence supports a

determination that Cutler can perform work activities on a regular and continuing

basis. Id.

C. Commissioner’s Position.

         The Commissioner responds with the following arguments: (1) the ALJ

reasonably discounted Cutler’s allegations of extreme limitations; (2) the ALJ

considered the combined effects of Cutler’s impairments when assessing functional

abilities; (3) the ALJ reasonably assessed the medical opinions consistent with the

medical evidence and the new medical regulations; and, (4) the ALJ considered

whether Cutler could perform work activities on a regular and continuing basis when

assessing Cutler’s limitations. Doc. 10.

         1. The ALJ reasonably discounted Cutler’s allegations of extreme
         limitations.




                                           8
        Case 6:20-cv-00059-JTJ Document 15 Filed 05/21/21 Page 9 of 15



      The Commissioner argues that the ALJ provided valid reasons, supported by

substantial evidence, when finding Cutler’s alleged symptoms inconsistent with the

record as a whole. Id. at 3. Specifically, the ALJ noted that Cutler’s complaints

“find little support in the record apart from periods of time following acute

diagnoses, acute symptoms, and during rehabilitation.” Id.

      2. The ALJ considered the combined effects of Cutler’s impairments
      when assessing her functional abilities.

      The Commissioner argues that the ALJ did consider the combined effects of

Cutler’s impairments when determining Cutler’s work limitations. Id. at 8. The ALJ

explicitly stated that she was considering the severe and non-severe impairments in

combination. Id. The Commissioner asserts that there is no evidence that the ALJ

failed to consider the combined effects of Cutler’s impairments or that Cutler was

more limited than the ALJ found her. Id.

      3. The ALJ reasonably assessed the medical opinions consisted with the
      new medical regulations.

      The Commissioner argues that the ALJ applied correctly the new regulations

in evaluating the medical opinions in this case. Id. at 13. The ALJ reasonably

considered the assessment of a physical therapist, Ms. Humphrey. Id. Specifically,

the ALJ noted that Ms. Humphrey based Cutler’s limitations largely on Cutlers

“unreliable subjective complaints of head pain and dizziness during testing.” Id.

      4. The ALJ considered whether Cutler could perform work activities on
      a regular and continuing basis when assessing Cutler’s limitations.
                                         9
       Case 6:20-cv-00059-JTJ Document 15 Filed 05/21/21 Page 10 of 15




      The Commissioner argues that the ALJ correctly determined the residual

functional capacity. Id. at 15. The ALJ found that the assessed limitations applied

in the context of Cutler performing “sustained work activity in an ordinary work

setting on a regular and continuing basis.” Id. The Commissioner claims this is not

insufficient boilerplate language, but correct and sufficient analysis. Id. at 16.

DISCUSSION.

      1. Cutler’s Testimony.

      The ALJ must engage in a two-step analysis when evaluating the credibility

of a claimant’s testimony regarding subjective pain. Vasquez v. Astrue, 572 F.3d

586, 591 (9th Cir. 2009). The ALJ first must determine whether the claimant has

presented objective medical evidence of an underlying impairment that reasonably

could be expected to produce the pain or other symptoms alleged. Id. If the claimant

meets the first test and no evidence of malingering exists, the ALJ can reject the

claimant’s testimony about the severity of the symptoms only if she provides

“specific, clear and convincing reasons” for the rejection. Id.

      The parties appear to agree that Cutler satisfied the first step by presenting

objective evidence of an underlying impairments. Doc. 9 at 14; Doc. 10 at 3−7

(arguing only that the ALJ correctly discredited Cutler’s testimony). The question

remains whether the ALJ presented clear and convincing evidence for discrediting

Cutler’s testimony. Vasquez, 572 F.3d at 591. “When the evidence reasonably
                                          10
       Case 6:20-cv-00059-JTJ Document 15 Filed 05/21/21 Page 11 of 15



supports either confirming or reversing the ALJ’s decision,” the Court may not

substitute its judgment for that of the ALJ. Batson v. Comm’r of Soc. Sec. Admin.,

359 F.3d 1190, 1196−98 (9th Cir. 2004).

      The ALJ noted that, “after careful consideration,” Cutler’s allegations are not

entirely consistent with the medical evidence and other evidence in the record.

Doc. 7 at 29. Specifically, the ALJ stated that Cutler’s symptoms were largely

temporally related to acute incidences and often followed by rapid recovery. Id. Ten

days after receiving emergency treatment for an aneurism, doctors discharged Cutler

without requiring inpatient rehabilitation or subsequent treatment. Doc. 10 at 4.

Cutler underwent a craniotomy in February 2016, and by April 2016, her doctors

stated Cutler was “doing quite well” and recommended no limitations other than to

avoid stressful situations, maintain appropriate blood pressure, and eat healthy. Id.

The ALJ determined that this evidence proved inconsistent with Cutler’s claims that

she suffered crippling headaches and severe fatigue since her craniotomy,

experienced holes in her vision, and could not focus on even large objects. Id.

      Consistency between a claimant’s statements remains an important factor

when weighing the veracity of a claimant’s allegations. Social Security Ruling

(SSR) 16-3p, available at 2016 WL 1119029, at *8. The ALJ relied heavily on

inconsistencies between Cutler’s reports to medical providers and her alleged

symptoms. The Court need not rehash all the inconsistencies identified in the

                                         11
       Case 6:20-cv-00059-JTJ Document 15 Filed 05/21/21 Page 12 of 15



Commissioner’s brief. See Doc. 10 at 4−5. Generally, between February 2016 and

March 2018, Cutler’s claims of symptoms like severe headaches and fatigue were

contradicted by her reports to healthcare providers that she was experiencing little

to mild symptoms. In one example, the ALJ discredits Cutler’s claims of severe

memory problems because Cutler described her memory issues to her physician as

mild. A physical examination findings showed Cutler had intact recent and remote

memory and normal attention. Id. at 6.

      Ultimately, the Court’s review of an ALJ’s evaluation of a complainant’s

testimony centers on whether the ALJ relied on clear and convincing evidence in

discrediting the complainant’s testimony. Vasquez, 572 F.3d at 591. In this case,

the ALJ presented clear and convincing evidence for discrediting specific portions

of Cutler’s testimony. Doc. 10 at 4−5. Primarily, Cutler’s alleged symptoms

contradicted her reports to her treating physicians of quick recoveries and mild

symptoms. The ALJ did not err, therefore, in discrediting Cutler’s testimony. See

Vasquez, 572 F.3d at 591.

      2. Considering Combined Impairments.

      When a claimant suffers from multiple impairments, the Commissioner must

consider their combined effect in determining whether the claimant is disabled.

Macri v. Chater, 93 F.3d 540, 545 (9th Cir. 1996). The ALJ noted explicitly that

she considered “all [of Cutler’s] severe and nonsevere impairments in combination.”

                                         12
       Case 6:20-cv-00059-JTJ Document 15 Filed 05/21/21 Page 13 of 15



Doc. 7 at 34. The ALJ found that, based on Cutler’s combined impairments,

sufficient medical evidence existed to warrant the limitations outlined in the

remainder of her order. Id.

      Cutler argues that the ALJ considered her various impairments as a “chain of

unfortunate health events.” Cutler ignores the ALJ explicit consideration of Cutler’s

combined impairments. Cutler fails to point to any particular limitation and identify

how a consideration of her combined impairments would result in a different

limitation. See Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 692 n.2 (9th

Cir. 2009). The Court cannot conclude, therefore, that the ALJ erred in failing to

consider Cutler’s impairments in combination.

      3. The Medical Evidence.

      This issue appears to revolve entirely around the weight the ALJ gave to

Cutler’s complaint of chronic headaches and dizziness, specifically as they related

to the functional capacity evaluation. See Doc. 9 at 19−21; Doc. 10 at 13−15. The

arguments here remain largely the same as the arguments levied regarding the issue

of the ALJ discrediting Cutler’s testimony. Specifically, the ALJ gave less weight

to the opinion of Ms. Humphrey because her opinion relied on Cutler’s complaints

of severe headaches and dizziness. The ALJ found that Cutler’s complaints were

inconsistent throughout the record, including several times at which Cutler relayed

that her headaches were mild to moderate or at other times when Cutler would deny

                                         13
       Case 6:20-cv-00059-JTJ Document 15 Filed 05/21/21 Page 14 of 15



them completely. Doc. 7 at 35. The ALJ also pointed to Cutler’s noncompliance

with physical therapy to relieve the symptoms of headaches and dizziness. Id.

      The Court already determined that this analysis by the ALJ was not error. The

weight that the ALJ’s gave Ms. Humphrey’s opinion, insofar as it relies on Cutler’s

complaints of severe headaches and dizziness to calculate limitations, was likewise

not erroneous. Ms. Humphrey noted that she was unable to evaluate Cutler’s

maximum functional capacity because Cutler would limit the testing due to alleged

headaches and dizziness. Doc. 10 at 14. The ALJ’s interpretation of Cutler’s

testimony, Ms. Humphrey’s evaluation, and the subsequent limitations constitute a

reasonable interpretation of the evidence. The Court must affirm, therefore, the

ALJ’s interpretation. Tackett, 180 F.3d at 1098.

      4. Assessment of Cutler’s Limitations.

      In assessing RFC, the adjudicator must discuss the claimant’s ability to

perform sustained work activities in an ordinary work setting on a regular and

continuing basis. SSR 96−8p. “Regular and continuing basis” means “8 hours a

day, for 5 days a week, or an equivalent schedule.” Id.

      The ALJ concluded that Cutler could perform light work with some

exceptions. Doc. 7 at 27. The ALJ then listed out the various limitations that she

determined were consistent with the medical evidence. Id. The ALJ then specified

that “[e]ach of the foregoing limitations are considered sustained work activity in an

                                         14
       Case 6:20-cv-00059-JTJ Document 15 Filed 05/21/21 Page 15 of 15



ordinary work setting on a regular and continuing basis.” Id. (emphasis added).

The ALJ’s order makes clear that the ALJ considered the limitations as they relate

to an ordinary work setting on a regular and continuing basis. Id. The ALJ did not

err, therefore, in failing to discuss Cutler’s ability to perform sustained work in an

ordinary work setting on a regular and continuing basis.

CONCLUSION.

      The ALJ’s decision is supported by substantial evidence. The ALJ’s decision

is free of legal error. See Bayliss, 427 F.3d at 1214 n.1.

      Accordingly, it is ORDERED:

      1. Cutler’s Motion for Summary Judgment (Doc.9) is DENIED.

      2. The Commissioner’s final decision denying Cutler’s claims for disability

      insurance benefits is AFFIRMED.

      3. This case is DISMISSED with prejudice.

      4. The Clerk is directed to enter judgment accordingly.

             Dated the 21 st day of May, 2021.




                                          15
